Citation Nr: 1110847	
Decision Date: 03/18/11    Archive Date: 03/30/11

DOCKET NO.  09-16 950	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

Whether the debt for an overpayment of additional compensation for a dependent in the currently calculated amount of $6,106.66 was properly created and calculated and, if there is a properly created and calculated overpayment debt, whether the Veteran is entitled to waiver of recovery of that debt.


REPRESENTATION

Appellant represented by:	New York State Division of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Hannan, Counsel

INTRODUCTION

The Veteran appellant served on active duty in the United States Army from January 1965 to December 1967, including a year in Vietnam.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a July 2008 determination issued by the Committee on Waivers and Compromises (COWC) at the Philadelphia, Pennsylvania, Regional Office (RO) and Insurance Center (IC) of the Department of Veterans Affairs (VA).  The New York, New York, RO otherwise has jurisdiction of the claims file.

The July 2008 COWC decision considered the question of waiver of recovery of an overpayment of dependant benefits of $6,106.66, and denied a waiver of that overpayment based on a finding that the appellant was not entitled to the additional benefits which he had received for his son while that son was in receipt of Chapter 35 benefits.  The COWC also concluded that a failure to seek restitution would result in injust enrichment to the appellant, and that repayment of the debt would not impair his ability to provide for basic necessities.

In August 2010, a Travel Board hearing was held at the New York, New York RO before the undersigned Veterans Law Judge.  A transcript is in the claims file.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

A determination has been made that additional evidentiary development is necessary.  Accordingly, further appellate consideration will be deferred; this case is remanded for action as described below.

Before June 2002, the Veteran's disability compensation benefit payments included additional amounts based on his having one dependent: his son.  38 C.F.R. § 3.4(b)(2) (an additional amount of compensation may be payable for a child where a veteran is entitled to compensation based on disability evaluated at 30 percent or more disabling).  The Veteran's son had reached age 18 in May 2005, but because at the time (August 2005) he began attending college he was less than 26 years old, for purposes of calculating the amount of his disability compensation benefit payments, the Veteran was entitled to an additional amount based on his son's school attendance.  38 C.F.R. § 3.57(a)(a)(iii) (the term "child" means an unmarried person who is a legitimate child who, after reaching 18 years of age and until completion of education, is pursing a course of instruction at an educational institution approved by VA).

In August 2005, the New York RO granted the Veteran a total rating for compensation purposes due to individual unemployability (TDIU), effective as of June 22, 2004.  The September 2005 notice letter informed the Veteran that his child might be eligible for Dependents' Educational Assistance (DEA) benefits.  He was given VA Pamphlet 22-73-3, "Summary of Education Benefits"  This pamphlet explained the program.  Specifically, the pamphlet stated "If you're a son or daughter of a Veteran receiving a disability benefit, the Veteran can generally receive an additional allowance for you as a dependent until you reach age 23 if you're attending school.  However, if you elect DEA, the additional allowance to the Veteran will stop when you begin receiving DEA benefits".  In addition, the Veteran was given the application, VA Form 22-5490, Dependents' Application for VA Education Benefits.  In this application, it was specified that a child may not be claimed as a dependent in a compensation claim while receiving DEA benefits.  This information was provided to the Veteran so that he would be aware of the rules regarding the election of DEA benefits.

An individual is eligible for Chapter 35 DEA benefits if he or she is a child of a veteran who has a total disability, permanent in nature, resulting from service-connected disability.  38 U.S.C.A. § 3501.  A child who is eligible for DEA must elect whether he or she wishes to receive DEA, and if DEA is elected, the Veteran's additional compensation for a dependent must be terminated.  An election of DEA either before or after the age of 18 years is a bar to subsequent payment, increased rate, or additional amount of compensation based on the child's school attendance on or after the age of 18 years.  See 38 C.F.R. §§ 3.667(f), 3.707(a), 21.3023.  The effective date of the discontinuance of additional compensation for a child will be the day preceding the beginning date of the educational assistance allowance.  38 C.F.R. § 3.503(a)(8).

As relevant here, there were two consequences of the grant of TDIU to the Veteran.  First, he was provided with a retroactive disability compensation payment for the period from July 1, 2004, until September 2005.  According to the September 2005 letter sent to the Veteran, that payment included additional amounts based on his son's school attendance.  The monthly payments thereafter (at the 100 percent rate) also included additional amounts based on his son's school attendance.

Another result of the TDIU rating was that the Veteran's son became eligible for DEA benefits.  The application for those benefits with respect to the education expenses of the Veteran's son is not included in the claims folder.  It is unknown when that application was submitted and whether the Veteran's son was provided with a retroactive payment for those benefits.

The appellant testified at his August 2010 Travel Board hearing that he did not know how the amount of overpayment sought by VA, $6,106.66, had been calculated.  He further stated that VA had reduced his disability check by an unknown amount since 2008, and that he was unaware of how much of the alleged debt remained to be repaid.  It is not apparent from the record currently before the Board how VA arrived at the amount of the overpayment currently at issue ($6,106.66).  Thus, the AMC/COWC/RO needs to examine whether the overpayment was properly created, and prepare an audit of the appellant's account. 

The Board notes that, with regard to the issue of whether the debt was properly created, the matter of the Veterans Claims Assistance Act of 2000 (VCAA) applies.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies because the regulations governing the propriety of the debt (within 38 C.F.R. Part 3) are covered by the VCAA.  Thus, on remand, the AMC/COWC/RO should furnish the appellant appropriate VCAA notice. 

In addition, review of the record before the Board suggests that there may be documents pertinent to the claim on appeal which are not currently associated with the claims file.  It may be that some records are located in a file in at the VA Debt Management Center (DMC) in St. Paul, Minnesota, and that other records are either at the VARO&IC in Philadelphia or at the New York City RO.  For example, no completed VA Form 22-5490 is of record.  In conducting a search for any outstanding pertinent documents, the AMC/RO should also check any existing files pertaining to the Veteran's son. 

Therefore, to ensure full compliance with due process requirements, this case is REMANDED to the AMC/RO for the following:

1.  Make certain that all notification and development action required by 38 U.S.C.A. §§ 5102, 5103, and 5103A, the implementing regulations found at 38 C.F.R. § 3.159, and any other applicable legal precedent has been completed.

2.  Determine whether there is a separate folder at the COWC that may contain a complete set of documents relating to this case. 

3.  Obtain and associate with the claims file any outstanding documents relating to the claim on appeal, to include any correspondence from the RO, COWC, and DMC.  In attempting to locate the aforementioned documents, search for any temporary files related to the appellant at the DMC and the Philadelphia VARO&IC.  The search for any outstanding pertinent documents should also include review of any files related to the Veteran's son, to see whether any documents pertaining to the appellant's claim are contained therein.  In particular, look for the VA Form 22-5490 for the Veteran's son.

4.  To the extent there is an attempt to obtain any of these records that is unsuccessful, the claims file should contain documentation of the attempts made.  The appellant and his representative should also be informed of the negative results and be given opportunity to secure the records.  The letter should describe with specificity the documents that are missing/needed.

5.  Thereafter, provide the appellant an audit of his account in writing, which clearly shows the calculation of the overpayment, the date of the start of the DEA benefit payments, the date of the cessation of the dependent benefits, the date withholding from the Veteran's benefit check began, and the amount repaid so far.  The audit and accompanying letter should clearly explain to the appellant the creation of the amount of the overpayment assessed against him.  A copy of the audit should be placed in the claims file.  He should be provided an appropriate opportunity to respond.

6.  Obtain an up-to-date Financial Status Report from the appellant.  Ask the appellant to explain what happened to the more than $70,000 in certificates of deposits (CDs) reported on his June 2008 Financial Status report (FSR) but not on his August 2010 FSR.

7.  Then, readjudicate the issue on appeal, to include the validity and amount of the overpayment debt, and whether recovery of any such debt should be waived.  

8.  If the benefit sought on appeal remains denied, the appellant and his representative should be provided a Supplemental Statement of the Case, to contain notice of all relevant actions taken on the waiver claim, to include a summary of the evidence and applicable law and regulations considered pertinent to the issue currently on appeal.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



___________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a final decision of the Board of Veterans' Appeals is appealable to the U.S. Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a final decision of th1e Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2010).

